Citation Nr: 0426957	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-31 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purpose of obtaining VA dental treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1979 and served in the United States Army Reserves from June 
1979 to October 1997.  

This appeal arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran on his VA Form 9 limited the issues on appeal to 
service connection for a dental condition and the rating 
assigned for chloracne.  In September 1998 the veteran 
withdrew his appeal of the initial evaluation for chloracne.  
38 C.F.R. § 20.204 (2003).  The only issue remaining on 
appeal is that set out on the title page.  The issue has 
previously been characterized as service connection for a 
dental disorder.  The Board of Veterans' Appeals (Board) has 
construed the issue as service connection for the purposes of 
eligibility for VA dental treatment.  See Simington v. West, 
11 Vet. App. 41(1998).  [In the instant case, because the 
appellant's lost teeth are "replaceable missing teeth" within 
the meaning of 38 C.F.R. § § 4.149, the only issue is which 
of those missing teeth are to be service connected for the 
purposes of dental examinations or outpatient dental 
treatment of those individual teeth.]  


FINDINGS OF FACT

1.  Teeth numbered 30, 1 and 16 were extracted more than 180 
days after the veteran entered active duty.  

2.  Teeth numbered 31, 18, 15, 16, 4, 5, 2, 3, 31, 29, and 17 
were treated for caries more than 180 days after the veteran 
entered active duty.  

3.  The veteran filed his application for service connection 
for a dental disorder and dental treatment more than one year 
after his separation from the service.  

4.  The veteran did not sustain a dental injury or trauma in 
service.  

5.  The veteran did not sustain a combat related dental 
injury in service.  

6.  The veteran does not belong to any class of veterans 
entitled to VA dental treatment.


CONCLUSIONS OF LAW

The veteran is not entitled to VA dental treatment by reason 
of a dental disorder incurred as a result of his active 
military service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial RO 
decision in June 1997 preceded the passage of the VCAA.  In 
such a case the Court noted the statute and the regulation 
provide for pre-initial-AOJ-adjudication notice, but the 
Court specifically recognized that, where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant had the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
In June 2003 the Board remanded the claim for the RO to 
provide the claimant with such notice.  

The RO in August 2003 in compliance with the remand issued a 
letter to the appellant informing him of the provisions of 
the VCAA.  The letter notified the veteran of what the 
evidence must show to support his claim, what actions he must 
undertake and how the RO could assist him in obtaining 
evidence.  The RO in the February 2002 and April 2004 
supplemental statements of the case informed the veteran of 
the evidence in the claims folder and what evidence was 
necessary to support his claim.  The RO obtained the 
veteran's service medical records and VA outpatient treatment 
records.  The veteran initially requested an RO hearing but 
withdrew his request in December 1998.  The veteran was 
afforded a VA dental examination in December 2003.  In 
December 2003 the veteran indicated he had no further 
evidence to submit.  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  No further actions to 
assist the veteran in developing his claims are required.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The term "active military, naval or air service" includes-
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training during which the 
individual concerned was disabled or died-from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 104(24)(West 2002).  

The Board notes as a preliminary matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder in October 1996.  Subsequent to the 
initiation of his claim, the regulations pertaining to 
entitlement to service connection for dental disabilities 
were revised in terms of the types of dental disabilities for 
which service connection could be established.  Because his 
claim has been pending since October 1996, he is entitled to 
consideration of both the old and new versions of the 
regulations.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation. If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation. 38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.  

According to the regulations in effect prior to in June 8, 
1999, each missing or defective tooth and each disease of the 
investing tissue were to be considered separately, and 
service connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.161. 38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1998).  

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 64 
Fed. Reg. 30,392 (June 8, 1999) [codified at 38 C.F.R. §§ 
3.381, 4.149].  With the amendment the reference in 38 C.F.R. 
§ 3.149 (1995) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a) 
(2002).  Section 3.381 continued to require a determination, 
when applicable, of whether the dental condition was due to 
combat or other service trauma, and whether the veteran had 
been a prisoner of war.  Section 3.381 was also revised to 
provide that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
if they are manifested after 180 days of service or are 
secondary to trauma, in accordance with 38 C.F.R. § 17.161 
(2002).  

Veterans having a service-connected non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected non-compensable condition or disability 
[Class II(a)].  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2002). For the purposes of determining whether a 
veteran has Class II (a) eligibility for dental care under 38 
C.F.R. § 17.161, the term "service trauma" does not include 
the intended effects of treatment provided during service. 
See VAOPGCPREC 5-97.

The regulations in effect on or after June 1999 at 38 C.F.R. 
§ 3.381 provide service connection of dental conditions for 
treatment purposes.  (a) Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in § 17.161 of this chapter.  (b) The 
rating activity will consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  (c) 
In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
(d) The following principles apply to dental conditions noted 
at entry and treated during service:  (1) Teeth noted as 
normal at entry will be service-connected if they were filled 
or extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service-connected for treatment purposes:  (1) Calculus; (2) 
Acute periodontal disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  

Eligibility for dental treatment

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II (1)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II (2)--those having a service-connected non- 
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II (a)--those having a service-connected non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  For the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  VAOPGCPREC 5-97.

Class II (b)--those having a service-connected non- 
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days;

Class II (c)--those who were prisoners of war for 90 days or 
more;

Class II R (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA for 
non-compensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary.

38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2003).  

Factual Background and Analysis.  In October 1996 the veteran 
submitted an application for VA compensation benefits.  In 
describing the disease or injury for which the claim was 
made, he stated that he was submitting the application for an 
abscessed tooth.  

The veteran's service medical records show that on entering 
service in September 1969 he did not have any missing teeth.  
The service medical records are silent for any complaints or 
clinical findings pertaining to a combat injury or trauma to 
the mouth or teeth.  A dental attendance record recording 
treatment from 1970 through October 1976 reveals a cap was 
placed on tooth number 31 and tooth number 30 was extracted 
in June 1970.  October 1970 records noted caries in tooth 
number 18.  June 1974 records noted caries in teeth numbered 
15 and 16.  Examination in September 1976 revealed caries in 
teeth numbered 4 and 5.  February 1977 records noted teeth 
number 1 and 16 were extracted.  A chart reveals teeth number 
1 and 16 were missing and 2, 3, 31, 29 and 17 were carious.  
It was noted the veteran failed to appear for October 1979 
appointment.  The veteran was separated from the service in 
June 1979.  

The veteran's service medical record from his period of 
service in the United States Army Reserves do not include any 
references to dental trauma or treatment.  The September 
1984, December 1989 and March 1994 Report of Medical 
Examinations merely reveal the any dental defects or diseases 
were "acceptable" and do not chart any missing teeth 
caries, etc.  Panoramic films were taken in July 1987 and are 
included in the veteran's service medical records.  

The veteran's service records do not reflect any combat, nor 
was he held as a prisoner of war at any time. The veteran 
does not appear to contend otherwise.  

VA records dated in September 2000 reveal the veteran sought 
treatment for a dental abscess.  The veteran had a noticeable 
bad tooth described as a molar in the left upper arch.  

The veteran was afforded a VA dental examination in January 
2003.  The examiner noted the following teeth were missing, 
teeth numbered 1, 2, 10, 22, 26, 11, 15, 27, and 12.  The 
veteran had bone loss present due to chronic generalized 
advanced adult gum disease in the maxilla and mandible 
(periodontitis) Type IV case.  The diagnosis was chronic 
generalized advanced adult periodontitis, AAP Type IV case 
associated with heavy smoking and poor oral hygiene, genetic 
factors also may play a role in the advancement of this 
disease during youth.  There was no loss of teeth due to loss 
of substance or body of the maxilla or mandible.  The dentist 
checked that the dental condition was not due to military 
service.  

In reaching a determination the Board noted that both 
versions of the regulation are equally favorable to the 
veteran, and do not impose any limitations on the effective 
date that may be assigned for the grant of service 
connection.  See VAOPGCPREC 3-00.

The Board first noted that the June 1970 service dental 
examination took place more than 180 days after the veteran's 
entrance into the service.  During service the veteran had 
teeth number 30, 1, 16 extracted.  Carious teeth numbers 31, 
18, 15, 16, 4, 5, 2, 3, 31, 29 and 17 were treated in 
service.  

Even though the veteran lost teeth in service and was treated 
for carious teeth, the criteria for dental treatment makes a 
distinction between compensable and non-compensable dental 
disorders.  The Board notes that the veteran does not meet 
any of the criteria for a compensable evaluation under the 
old or new regulations, 38 C.F.R. §§ 3.381-82, 4.149 (1995) 
and 38 C.F.R. § 4.150 (2003).  The loss of teeth is 
compensable only if the loss is due to the loss of substance 
of the mandible or maxilla due to trauma or disease, such as 
osteomyelitis, and not due to loss of the alveolar process as 
a result of periodontal disease.

While the veteran had teeth extracted in service, there is no 
evidence showing that he lost these teeth due to bone loss 
through trauma or disease such as osteomyelitis. Loss of 
teeth from periodontal disease, which arguably occurred 
during service, is specifically excluded as a disabling 
condition for VA dental treatment under both the old and new 
regulations, as such loss is not considered disabling.  
Accordingly, the veteran is not eligible under Class I.  

With respect to Class II (1) and (2), the veteran did not 
make application for treatment within the required time 
period.  

The Board further finds that Class II (a) does not apply in 
this case.  The Board notes that the veteran's service 
records do not reflect any combat.  The veteran does not 
contend otherwise.  With respect to in-service tooth 
extractions, VA's General Counsel has determined that for the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  See VAOPGCPREC 5-97 [holding that it would be 
anomalous to conclude that the remedy for an injury or 
disease constitutes further injury; such a definition would 
make virtually any veteran who received dental treatment 
during his or her military service eligible for VA dental 
care].  

In accordance with 38 C.F.R. § 3.381, the veteran is entitled 
to service connection for each tooth extracted more than 180 
days after entering active duty.  The Board finds, therefore, 
that the veteran is entitled to service connection for the 
extraction of teeth 30, 1 and 16 and for treatable carious 
teeth numbered 31, 18, 15, 16, 4, 5, 2, 3, 31, 29 and 17.  

Nevertheless, the veteran does not qualify under any class of 
veterans entitled to VA dental treatment, the Board concludes 
that a preponderance of the evidence is against the claim of 
entitlement to service connection for a dental disorder for 
the purpose of obtaining VA dental treatment.  The claim is 
therefore denied.  


ORDER

Service connection for a dental disorder for the purpose of 
obtaining VA dental treatment is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



